DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
Applicants’ response filed 3/1/2021 amended claims 8 and 15.  Applicants’ amendments in light of their arguments are persuasive in overcoming the 35 USC 112 rejections from the office action mailed 10/30/2020; therefore these rejections are withdrawn.  Also, applicants’ amendments in light of their arguments are persuasive in overcoming the 35 USC 103 rejections over Mosleh, Mosleh in view of Baran and Chakraborty from the office action mailed 10/30/2020; therefore these rejections are withdrawn.  Applicants, however, have not filed terminal disclaimers to obviate the double patenting rejections from the office action mailed 10/30/2020; therefore these rejections are maintained below.    


Specification
3.	Applicants should amend the first paragraph of the specification as follows:
A) At the beginning of line 1 on page 1 of the specification:    
Please add the phrase, "now PAT No. 10501673” 
AFTER the Phrase ----- “This application is a continuation of U.S. application Ser. No. 14/182,949 . . .” ------   

Double Patenting
4.       The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled 
5.       Claims 1-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 10,501,673. Although the conflicting claims are not identical, they are not patentably distinct from each other. 
The co-pending '673 patent discloses a lubricating oil composition comprising a fluid medium an intercalation compound and a functionalizing agent which are the same components recited in the instant claims and are rendered obvious based on the disclosures of the above references which are incorporated herein by reference.  In re Vogel, 422 F. 2d 438, 164 USPQ 619, 622 (CCPA 1970). 

Double Patenting II
6.       Claims 1-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,364,401. Although the conflicting claims are not identical, they are not patentably distinct from each other. 
The co-pending '673 patent discloses a lubricating oil composition comprising a fluid medium an intercalation compound and a functionalizing agent which are the same components recited in the instant claims and are rendered obvious based on the In re Vogel, 422 F. 2d 438, 164 USPQ 619, 622 (CCPA 1970). 

Double Patenting III
7.       Claims 1-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 10,717,943. Although the conflicting claims are not identical, they are not patentably distinct from each other. 
The co-pending '673 patent discloses a lubricating oil composition comprising a fluid medium an intercalation compound and a functionalizing agent which are the same components recited in the instant claims and are rendered obvious based on the disclosures of the above references which are incorporated herein by reference.  In re Vogel, 422 F. 2d 438, 164 USPQ 619, 622 (CCPA 1970). 


Allowable Subject Matter
8.	The following is an examiner’s statement of reasons for allowance:  
Claims 1, 8, and 15 include the limitation to specify that the compounds require that the functionalizing agent form a succinimide group functionalization on the intercalation compound.  Migdal (US 2005/0065044) teaches molybdenum sulfide nanoparticles which can be surface-modified with succinimides and are useful as lubricating additives, and also teaches succinimides as suitable dispersants for lubricating compositions comprising molybdenum sulfide nanoparticles.  However,  allowed.  

9.	As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).

Conclusion
10.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on 5712726381.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.